290 F.2d 921
TEXTILE WORKERS UNION OF AMERICA, Appellee,v.CONE MILLS CORPORATION, Appellant.
No. 8329.
United States Court of Appeals Fourth Circuit.
Argued June 13, 1961.Decided June 16, 1961.

Thornton H. Brooks, Greensboro, N.C.  (McLendon, Brim, Holderness & Brooks, Greensboro, N.C., on brief), for appellant.
Robert S. Cahoon, Greensboro, N.C., for appellee.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit judges.


1
PER CURIMA.


2
This appeal is from the District Court's order upholding and enforcing an arbitrator's award to employees in a proceeding under a collective bargaining agreement.  We affirm upon the District Court's opinion.  M.D.N.C.1960, 188 F.Supp. 728.


3
Affirmed.